Rosenberger, J.,
dissents in a memorandum as follows: The majority today ignores the principle that the findings of a judicial fact finder are entitled to great deference, rejects the “law of the case” doctrine and ignores the stated purpose of the exclusionary rule. I would reverse defendant’s conviction and dismiss the indictment. Defendant was entitled to a reasonable expectation of privacy in the apartment that the police unlawfully entered and searched, and thus had standing to contest that illegal police conduct.
The hearing established the illegality of the police conduct in entering the apartment and that the defendant had a key to the apartment and was present in the apartment behind a closed door, when the police attempted to, and finally did, gain entry. Further, he did not open the door for 10 to 15 minutes after loudly and continuously being ordered by the police to do so. The door was eventually opened by another person in the apartment.
In our original decision remanding the matter for a Mapp hearing, we held that “[although it is conceded that the defen*405dant did not have property rights in the apartment, his possession of a key exhibits a degree of dominion and control over the apartment such as to legitimize his expectation of privacy and thereby confer standing upon him to contest the officers’ actions” (People v Jose, 239 AD2d 172, 173). On remand, the hearing court felt itself bound by this Court’s conclusion that defendant’s factual allegations, if true, were sufficient to confer standing. The hearing court found that our holding did not preclude the People from litigating the “accuracy of the defendant’s factual allegations that he possessed those keys”. Since the hearing court determined that factual issue in defendant’s favor, the question of standing should be considered settled.
The language of our original opinion explicitly contradicts the majority’s strained argument that we never even suggested that defendant had standing when we remanded this case. We did not merely hold that defendant had made sufficient allegations to warrant a hearing on the issue of standing. We held that if the facts were as he alleged, these sufficed to “confer standing” on defendant so as to warrant a hearing on the legality of the search. The majority’s ipse dixit attempt to circumvent our own binding statements of law is not supported by anything in the history of this case or the precedents of this Court.
The matter does not, however, end there. The majority fails to show the proper deference to the hearing court’s own independent determination, relying on the evidence before it, that defendant had standing based on an expectation of privacy in the apartment (see, People v Keegan, 213 AD2d 282, lv denied 86 NY2d 737). “[T]he fact findings of a suppression court are entitled to great deference and will not be disturbed unless clearly erroneous” (People v Brown, 234 AD2d 211, 213, affd 91 NY2d 854). The hearing court’s findings were not in error.
A defendant has standing to contest an illegal search when he manifests an expectation of privacy and that expectation is objectively reasonable (People v Ramirez-Portoreal, 88 NY2d 99, 108). This defendant’s subjective expectation of privacy was manifested by the fact that he was in an apartment behind a locked door to which he possessed a key, and refused entry to the officers for 10 to 15 minutes. Factors supporting the reasonableness of his expectation include whether he took precautions to protect his privacy and whether he had the right to exclude others (People v Rodriguez, 69 NY2d 159, 162), such as by locking the door of the apartment in question (People v Ramos, 206 AD2d 260, 261; see also, People v Fuentes-Borda, 186 AD2d 405, 406). Possession of a key is an important factor *406in favor of his claim (see, e.g., People v Robertson, 48 NY2d 993, 994; People v Johnson, 216 AD2d 185, 187). There are no grounds for us to conclude that the hearing court erred in deciding this issue in defendant’s favor.
The majority’s opinion also ignores the “law of the case” principle. So long as the facts are the same, our determination of a particular point becomes the law of the case, such that we must abide by that decision in a subsequent appeal of the same case (People v Taylor, 87 AD2d 771, 773, affd 57 NY2d 729), “except in extraordinary circumstances” (Politi v Irumar Realty Corp., 13 AD2d 469) such as a change in the applicable law since the first appeal was decided (People v Williams, 188 AD2d 573, 574, lv denied 81 NY2d 894). No such circumstances exist here. Having already decided that possession of a key under the circumstances proven at the hearing would suffice to confer standing, this Court may not now reach the opposite conclusion based on the same facts (People v Taylor, supra).
The purpose of the exclusionary rule, however unpopular it may be, is to deter unconstitutional police conduct. “[T]he Fourth Amendment was intended to secure the citizen in person and property against unlawful invasion of the sanctity of his home by officers of the law acting under legislative or judicial sanction. * * * To sanction such proceedings would be to affirm by judicial decision a manifest neglect if not an open defiance of the prohibitions of the Constitution, intended for the protection of the people against such unauthorized action” (Weeks v United States, 232 US 383, 394). This goal is so important that it is deemed to justify the extreme step of suppressing the unlawfully seized evidence (Mapp v Ohio, 367 US 643, 654; Weeks v United States, supra), evén when the result is that the defendant cannot be convicted (Standefer v United States, 447 US 10, 23). In the case at bar, where the People no longer dispute the hearing court’s finding that the police actions were unlawful, the public policy behind the rule is subverted by the majority’s unreasonably restrictive view of defendant’s standing to contest the search, particularly when this view is contradicted by both the hearing court’s findings and this Court’s own previous words on the subject.
Accordingly, I respectfully dissent.